Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 7 and 14, the prior art of record fails to show a virtual SIM card acquisition system and method comprising: using a first SIM card to register a wireless network and establishing a connection with a server through a packet data service of the wireless network by a subscriber terminal; sending a virtual SIM card acquisition request to the server based on the connection between the subscriber terminal and the server by the subscriber terminal; wherein the virtual SIM card carries carrier information of a roaming area of the first SIM card; the virtual SIM card acquisition request is used for instructing the server to search whether there exists virtual SIM card data corresponding to the carrier information of the roaming area of the first SIM card in the server according to the virtual SIM card acquisition request and send the virtual SIM card data to the subscriber terminal, when there exists the virtual SIM card data corresponding to the carrier information of the roaming area of the first SIM card in the server; receiving the virtual SIM card data sent from the server, and acquiring connectable carrier information of the virtual SIM card according to the virtual SIM card by the subscriber terminal; and sending the virtual SIM card acquisition request to the server again if the connectable carrier information of the virtual SIM card is inconsistent with the carrier information of the roaming area of the first SIM card, and .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Min teaches a SIM registration method for acquiring the SIM card type corresponding to the SIM card registration request.
Chen teaches a communication method and apparatus for sending a virtual SIM card request to the network platform.
Huang teaches a method and apparatus for maintaining a virtual subscriber identification module upon checking that a physical SIM card is inserted into a physical SIM card slot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646








/THANH C LE/Primary Examiner, Art Unit 2646